DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-10, 12, 14 and 18-27 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a method and non-transitory computer-readable storage medium for encoding and decoding video data.
Prior art was found for the claims as follows: 
Seregin et al. (US 2017/0324643 A1) (hereinafter Seregin), 
Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao), and 
Budagavi et al. (US 2012/0287989 A1) (hereinafter Budagavi) 
Ikai et al. (US 2014/0307801 A1) (hereinafter Ikai).

	Regarding claim 1, and similarly claims 10 & 24, Seregin discloses an image decoding method performed by a decoding apparatus [Abstract, Device for decoding video data], the decoding method comprising:
	decoding a non-separable secondary transform (NSST) index from a bitstream [Paragraph [0154]-[0155], Fig. 4, Decoding unit 70 decodes syntax elements, including NSST indexes];
[Paragraph [0092], [0154]-[0159] & [0171]-[0174], Fig. 4, Decoding unit 70 decodes NSST syntax element to determine a value for the secondary transform syntax element forming a binarized value representative of the secondary transform, as information about transform coefficients]; and
	generating the transform coefficients for the target block based on the decoded
information about the transform coefficients [Paragraph [0171]-[0174], Fig. 4, Decoder 30 determines secondary transform for the block, and inverse-transform transform coefficients of the block using the determined secondary transform (such as NSST)];
	deriving residual samples for the target block based on a reduced inverse transform using the transform coefficients and the NSST index [Paragraph [0163]-[0165] & [0171]-[0174], Fig. 4, Inverse transform unit 78 applying inverse DCT, as reduced inverse transform to produce residual blocks]; and
	generating reconstructed samples based on the residual samples [Paragraph [0163]-[0165] & [0171]-[0174], Fig. 4, video decoder 30 forms a decoded video block by summing the residual blocks from inverse transform unit 78 with the corresponding predictive blocks generated by motion compensation unit 72],
	wherein the information about the transform coefficients for the target block includes information about a location of a last non-zero transform coefficient [Paragraph [0092]-[0097] & [0103], signaling additional syntax elements indicating positions (coordinates) of last non-zero coefficients].
th to Nth transform coefficients are equal to 0 [Paragraphs [0113], [0126], [0183] & [0191], wherein ‘0’ specifies that no secondary transform is applied, the zero-out NSST, as NSST index greater than 0, applied such that only the first M (R) coefficients are calculated, and the remaining N-M (R+1th to Nth) coefficients are considered zero],
	wherein a transform matrix of which size is R x N, is applied, and the R is smaller than the N [Paragraph [0190], 4x16 Secondary transform (NSST) is applied to center 4x16 coefficients of a 8x64 block, wherein R=4 and N=16, with 4 being smaller than 16], and
	wherein based on the case that the NSST index is greater than 0, the last non-zero transform coefficient is derived from transform coefficients other than the transform
coefficients for the target block in the range of the R+1th to Nth transform coefficients [Paragraph [0191], Zero-out NSST applied such that only the first M (R) coefficients are calculated, and the remaining N-M (R+1th to Nth) coefficients are considered zero].

	However, neither Seregin, Zhao, Budagavi, nor Ikai teach or suggest wherein based on a case that the NSST index is greater than 0, the reduced inverse transform is applied to a target region included in the target block and the transform coefficients for the target block in a range of an R+1th to Nth transform coefficients are equal to 0,
the reduced inverse transform is performed based on a transform matrix of which size is R x N, the N is equal to a number of transform coefficients in the target region to which the reduce inverse transform is applied, and the R is smaller than the N.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487